[Cite as Medina Cty. Bar Assn. v. Lewis, 125 Ohio St.3d 1205, 2010-Ohio-3089.]




                   MEDINA COUNTY BAR ASSOCIATION v. LEWIS.
                        [Cite as Medina Cty. Bar Assn. v. Lewis,
                        125 Ohio St.3d 1205, 2010-Ohio-3089.]
      (No. 2008-2068 — Submitted May 7, 2010 — Decided May 14, 2010.)
                         ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Kenneth J. Lewis, Attorney
Registration No. 0073002, last known business address in Hinckley, Ohio.
        {¶ 2} The court coming now to consider its order of April 21, 2009,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Medina Cty. Bar Assn. v. Lewis, 121 Ohio
St.3d 596, 2009-Ohio-1765, 906 N.E.2d 1102.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,         O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________